


Exhibit 10.16


BORG-WARNER AUTOMOTIVE, INC.
EXECUTIVE STOCK PERFORMANCE PLAN
Revised and Re-approved, February 2, 2000
TABLE OF CONTENTS
I. GENERAL
1


1.1. Purpose
1


1.2. Effective Date
1


1.3. Termination Date
1


II. DEFINITIONS
1


2.1. "Beneficiary"
1


2.2. "Board of Directors"
1


2.3. "Change of Control"
1


2.4. "Change of Control Price"
2


2.5. "Committee"
2


2.6. "Common Stock"
2


2.7. "Company"
3


2.8. "Disability"
3


2.9. "Normal Retirement"
3


2.10. "Participant"
3


2.11. "Peer Group Companies"
3


2.12. "Performance Award"
3


2.13. "Performance Period"
3


2.14. "Plan"
3


2.15. "Shareholders"
3


2.16. "Termination for Cause"
3


2.17. "Total Shareholder Return of the Company"
3


2.18. "Total Shareholder Return of a Peer Group Company"
4


III. ELIGIBILITY
4


IV. PLAN DESIGN
4


4.1. Performance Period
4


4.2. Target and Performance Awards
4


4.3. Available Shares
5


4.4. Adjustment to Shares
5


4.5. Committee Discretion to Adjust Awards
5


V. PAYMENT
6


5.1. Timing and Form of Payment
6


5.2. Tax Withholding
6


5.3. Beneficiary Designation
6


5.4. Foreign Jurisdictions
6


5.5. Distribution upon Termination of Employment
6


VI. ADMINISTRATION
7


6.1. Committee
7






--------------------------------------------------------------------------------




6.2. General Rights, Powers, and Duties of Committee
7


6.3. Information to be Furnished to Committee
8


6.4. Responsibility
8


VII. AMENDMENT AND TERMINATION
8


7.1. Amendment
8


7.2. Company's Right to Terminate
8


VIII. MISCELLANEOUS
8


8.1. No Implied Rights; Rights on Termination of Service
8


8.2. No Right to Company Assets
9


8.3. No Employment Rights
9


8.4. Other Benefits
9


8.5. Offset
9


8.6. Non-assignability
9


8.7. Notice
9


8.8. Governing Laws
10


IX. CHANGE OF CONTROL
10


9.1. Performance Awards Upon a Change of Control
10


9.2. Payment of Performance Awards After a Change of Control
10






--------------------------------------------------------------------------------




I. GENERAL


1.1 Purpose. The purpose of the Executive Stock Performance Plan is to motivate
senior management to improve the long-term performance of the Company as a
whole, relative to its peer companies, so that the Company will continue to grow
in value and serve the long-term interests of its Shareholders.


1.2 Effective Date. The Plan shall become effective as of April 18, 1995,
subject to its approval by the Shareholders of Borg-Warner Automotive, Inc. at
the 1996 Annual Meeting of Shareholders. No Performance Awards shall be
exercisable or payable before approval of the Plan has been obtained from the
Shareholders.


1.3 Termination Date. No contingent Performance Awards shall be assigned under
the Plan after December 31, 2004; provided, however, that the Committee may
cease the assignment of contingent Performance Awards at any time prior to that
date. The termination of the assignment of contingent Performance Awards shall
not cancel, reduce or otherwise impair the rights of Participants to receive any
contingent Performance Awards assigned prior to such termination, and the
Termination Date of the Plan shall be the first date as of which all Performance
Awards assigned hereunder have been distributed to Participants.


II. DEFINITIONS
Where appropriate, references in this Plan to the masculine shall include the
feminine, and references to the singular shall include the plural.


2.1 “Beneficiary” means the person or persons so designated by a Participant
pursuant to Section 5.3.


2.2 “Board of Directors” means the Board of Directors of Borg-Warner Automotive,
Inc


2.3 “Change of Control” means:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of Common Stock (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (W) any acquisition directly from the Company
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Company by the holder exercising such conversion privilege, (V) any acquisition
by the Company, (Y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (Z) any acquisition by any corporation

1


--------------------------------------------------------------------------------




pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.3; or
(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (each
of the foregoing, a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


2.4 “Change of Control Price” means the higher of (i) the highest reported sales
price, regular way, of a share of Common Stock in any transaction reported on
the New York Stock Exchange Composite Tape or other national exchange on which
such shares are listed or on NASDAQ during the 60-day period prior to and
including the date of a Change of Control or (ii) if the Change of Control is
the result of a tender or exchange offer or a Business Combination, the highest
price per share of Common Stock paid in such tender or exchange offer or
Business Combination.


2.5 “Committee” means the committee of the Company appointed by the Board of
Directors to manage and administer the Plan.

2


--------------------------------------------------------------------------------






2.6 “Common Stock” means Borg-Warner Automotive, Inc.’s $0.01 par value common
stock.


2.7 “Company” means Borg-Warner Automotive, Inc. Where applicable, Company shall
also include such subsidiaries and affiliated companies of Borg-Warner
Automotive, Inc. that participate in the Plan with the consent of the Board of
Directors.


2.8 “Disability” shall have the same meaning as under the Company sponsored
long-term disability plan under which the Participant is then eligible to
participate.


2.9 “Normal Retirement” means termination of employment after attainment of age
65. However, the Committee, within its complete discretion, may determine that a
Participant who terminates prior to age 65 has terminated by virtue of Normal
Retirement


2.10 “Participant” means an executive of the Company who is designated, pursuant
to Article III, to be eligible to receive benefits under the Plan


2.11 “Peer Group Companies” means the automotive companies designated from time
to time by the Committee that will be used as a benchmark to compare the
relative Total Shareholder Return of the Company.


2.12 “Performance Award” is an amount whose final value will be earned and paid
to a Participant if certain predetermined requirements are met.


2.13 “Performance Period” is a period, as determined pursuant to Section 4.1,
with respect to which an assignment of Performance Awards is made pursuant to
this Plan.


2.14 “Plan” means this Borg-Warner Automotive, Inc. Executive Stock Performance
Plan as amended from time to time.


2.15 “Shareholders” means the Company’s Common Stock Shareholders.


2.16 “Termination for Cause” means termination of a Participant’s employment due
to (i) the conviction of the Participant for committing a felony under Federal
law or the law of the state in which such action occurred, (ii) dishonesty in
the course of fulfilling the Participant’s employment duties, or (iii) willful
and deliberate failure on the part of the Participant to perform his employment
duties in any material respect. Whether Termination for Cause occurs shall be
determined by the Committee in its discretion. The determination of the
Committee shall be conclusive.


2.17 “Total Shareholder Return of the Company” means the cumulative return on
the Company’s Common Stock expressed as a percentage, determined by dividing (i)
the sum of (a) the cumulative

3


--------------------------------------------------------------------------------




amount of dividends per share paid for the applicable Performance Period,
assuming dividend reinvestment, and (b) the difference between the average of
the closing sales prices of Common Stock on the last five trading days of such
Performance Period and the last five trading days preceding the first day of
such Performance Period, by (ii) the average of the closing sales prices of
Common Stock on the last five days preceding the first day of such Performance
Period.


2.18 "Total Shareholder Return of a Peer Group Company” means the cumulative
return on such company’s common stock expressed as a percentage, determined by
dividing (i) the sum of (a) the cumulative amount of dividends paid per share
for the applicable Performance Period, assuming dividend reinvestment, and (b)
the difference between the average of the closing sales prices of such common
stock on the last five trading days of such Performance Period and the last five
trading days preceding the first day of such Performance Period, by (ii) the
average of the closing sales prices of such common stock on the last five days
preceding the first day of such Performance Period.


III. ELIGIBILITY
Participation in the Plan shall be limited to executives of the Company who are
designated to be eligible by the Committee. Such executives shall (i) be part of
a “select group of management or highly compensated employees” (as that phrase
is used under Department of Labor Regulation Section 2520.104-23) and (ii)
generally be those executives who are in a position to make significant
contributions to the earnings of the Company.
Participation in one Performance Award, however, will not automatically
guarantee participation in subsequent years. Participation for each Performance
Award under the Plan will be approved by the Committee after consultation with
the chief executive officer of Borg-Warner Automotive, Inc.
If a Participant is deemed to be no longer eligible for participation in
Performance Awards because of a change in job responsibilities, he will have a
prorated participation in existing Performance Awards for as long as his
eligibility was in effect. A Participant shall, for purposes of receiving
Performance Awards, continue his participation in the Plan until all Performance
Awards in which he is eligible to participate have been distributed.


IV. PLAN DESIGN


4.1 Performance Period. The initial Performance Period under the Plan shall
begin on April 18, 1995 and shall terminate on December 31, 1997. For 1996 and
subsequent calendar years, each Performance Period under the Plan shall begin on
a January 1 and shall terminate on the December 31 of the third calendar year
ending thereafter. Therefore, at a given time, three Performance Periods may be
in effect, each at a different point in its cycle.


4.2 Target and Performance Awards. Subject to Section 4.5 below, the Committee
shall establish, prior to the Performance Period, a target Performance Award for
each Participant eligible for such Performance Period.


(a) The Performance Award for each Performance Period shall be based on the
percentile rank of the Total Shareholder Return of the Company among the Total
Shareholder Returns of the Peer Group Companies during such Performance Period.
The Committee shall determine a target percentile rank applicable to each
Performance Period and shall for each Performance Period establish percentages
of target Performance Awards earned at various percentile rankings of the
Company in relation to the Peer

4


--------------------------------------------------------------------------------




Group Companies for such Performance Period, including a percentile rank below
which no portion of a target Performance Award shall be earned.


(b) Notwithstanding any other provisions of the Plan to the contrary, the
following provisions shall be applicable to participation in the Plan by any
individual who the Committee determines is likely to be, at the time any
Performance Award becomes payable, a “covered employee” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended, (the “Code”)
and the regulations thereunder:
(i) Such Performance Award shall be based solely on achievement of the
performance goals applicable pursuant to Section 4.2.
 
(ii) Such Performance Award shall not be payable hereunder except upon written
certification by the Committee that the applicable performance goals have been
satisfied to a particular extent.


(iii) The maximum amount payable to such Participant with respect to such
Performance Award shall be $2,000,000.


4.3 Available Shares. The maximum number of shares of Common Stock which shall
be available for payment of Performance Awards under the Plan during its term,
shall not exceed 400,000. (Such amount shall be subject to adjustment as
provided in Section 4.4). The shares of Common Stock available for issuance
under the Plan may be authorized and unissued shares or treasury shares.


4.4 Adjustment to Shares.


(a) If there is any change in the corporate capitalization of the Company, such
as a stock split, a corporate transaction (any merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, or reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code)) or any partial or
complete liquidation of the Company, the Committee shall, in its sole
discretion, make such adjustments (if any) that it determines to be necessary
and/or appropriate (i) to the number and kind of shares available for
Performance Awards, and (ii) for purposes of properly comparing the price of
Common Stock at the beginning of the relevant Performance Period to the price of
Common Stock at the end of such Performance Period in order to determine the
Total Shareholder Return of the Company for such Performance Period.


(b) If there is any change in the corporate capitalization of any Peer Group
Company, such as a stock split, a corporate transaction (any merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Peer Group Company, or reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code)) or any partial or complete liquidation of any Peer Group Company, the
Committee shall, to the extent it determines, in its sole discretion, to be
necessary and/or appropriate, take such change into account in determining the
Total Shareholder Return of the Peer Group Company for purposes of Section
4.2(a) (including, without limitation, by making such determination as if the
change had not occurred or by eliminating such Peer Group Company from the list
of Peer Group Companies for the applicable Performance Period).


4.5 Committee Discretion to Adjust Awards. At its own discretion, the Committee
may decrease, but not increase the size of a Participant’s target Performance
Award in a given Performance Period once the Performance Period has begun. The
Committee may also, at its own discretion, decrease, but not increase,

5


--------------------------------------------------------------------------------




the amount of a Performance Award payout once the comparative results from the
Peer Group Companies for the just completed Performance Period have been
considered.




V. PAYMENT


5.1 Timing and Form of Payment. Performance Awards for each Performance Period
shall be payable as follows:


(a) An amount equal to 40% of the Performance Award shall be paid in cash as
soon as practicable after the end of the Performance Period; and


(b) An amount equal to 60% of the Performance Award shall be paid in shares of
Common Stock as soon as practicable after the end of the Performance Period. The
number of shares of Common Stock to be awarded will be determined by dividing
60% of the Performance Award by the average of the closing sales prices of the
Company’s Common Stock on the last five trading days of the Performance Period
upon which the Performance Awards are based.


5.2 Tax Withholding. The Company shall have the right to deduct from all cash
payments any federal, state, or local taxes required by law to be withheld with
respect to the entire Performance Award.


5.3 Beneficiary Designation. A Participant may designate a Beneficiary who is to
receive, upon his death, the distributions that otherwise would have been paid
to him. All designations shall be in writing and shall be effective only if and
when delivered to the corporate secretary of the Company during the lifetime of
the Participant. If a Participant designates a Beneficiary without providing in
the designation that the Beneficiary must be living at the time of each
distribution, the designation shall vest in all of the distribution whether
payable before or after the Beneficiary’s death, and any distributions remaining
upon the Beneficiary’s death shall be made to the Beneficiary’s estate.
A Participant may from time to time during his lifetime change his Beneficiary
by a written instrument delivered to the corporate secretary of the Company. In
the event a Participant shall not designate a Beneficiary as aforesaid, or if
for any reasons such designation shall be ineffective, in whole or in part, the
distribution that otherwise would have been paid to such Participant shall be
paid to his estate and in such event the term “Beneficiary” shall include his
estate.


5.4 Foreign Jurisdictions. Performance Awards may be granted, without amending
the Plan, to Participants who are foreign nationals or employed outside the
United States or both, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to further the purposes of the Plan or to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or alternative versions of the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, that no such supplement
or alternative version shall: (a) increase the limitation contained in Section
4.2(c)(iii); (b) increase the number of available shares under Section 4.3; or
(c) cause the Plan to cease to satisfy any conditions of Rule 16b-3 under the
Securities Exchange Act of 1934 or Section 162(m) of the Code (with respect to
Participants whose deductible compensation is limited thereby).


5.5 Distribution upon Termination of Employment.



6


--------------------------------------------------------------------------------




(a) Death. If a Participant in the Plan dies before the end of the Performance
Period for which target Performance Awards have been established on his behalf,
such Participant’s Beneficiary will be eligible for a prorated portion of the
Performance Award that would have otherwise been earned after the end of the
applicable Performance Period. This distribution, if any is earned, will be paid
to the Beneficiary at the same time that all other Participants under the Plan
receive their Performance Awards with respect to that Performance Period.
If the Participant’s Beneficiary is not alive at the time of the Participant’s
death, and the Participant has no surviving spouse, the estate of the
Participant may petition the Committee for payment of a prorated Performance
Award to the estate in the form of a cash lump sum to be paid as soon as
administratively feasible after the payout or Performance Awards for the
Performance Period have been approved by the Committee.


(b) Disability. If a Participant in the Plan becomes Disabled before the end of
the Performance Period for which target Performance Awards have been established
on his behalf, the Participant will be eligible for a prorated portion of the
Performance Award that would have otherwise been earned after the end of the
Performance Period. This distribution, if any is earned, will be paid to the
Participant at the same time that all other Participants under the Plan receive
their awards with respect to that Performance Period.


(c) Normal Retirement. If a Participant in the Plan enters Normal Retirement
before the end of the Performance Period for which target Performance Awards
have been established on his behalf, the Participant will be eligible for a
prorated portion of the Performance Award that would have otherwise been earned
after the end of the Performance Period. This distribution, if any is earned,
will be paid to the Participant at the same time that all other Participants
under the Plan receive their Performance Awards with respect to that Performance
Period.


(d) Other Reasons. The Committee, in its sole discretion, may authorize prorated
eligibility for a Performance Award to a Participant who terminates from the
Company before the end of a Performance Period for reasons other than death,
Disability, or Normal Retirement, except that in the case of voluntary
resignation or Termination for Cause, no Performance Award may be paid.
  


VI. ADMINISTRATION


6.1 Committee. The Plan shall be administered by the Committee. If a Performance
Award payable hereunder is intended to be exempt from the $1 million
deductibility limitation of Code Section 162(m), then the Committee, from the
time the target Performance Award is established through the time the
Performance Award is paid, shall consist solely of two or more “outside
directors” as defined in Code Section 162(m) and the regulations thereunder.
Further, the Committee shall at all times consist solely of “disinterested
persons” as defined in paragraph (c)(2)(i) of Rule 16b-3 under the Securities
Exchange Act of 1934. The Committee may designate person(s) who are Company
employees to oversee the day to day administration of the Plan.


6.2 General Rights, Powers, and Duties of Committee. The Committee shall be the
Plan Administrator and it shall be responsible for the management, operation,
and administration of the Plan. In addition to any powers, rights and duties set
forth elsewhere in the Plan, it shall have the following powers and duties:



7


--------------------------------------------------------------------------------




(a) To adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;


(b) To administer the Plan in accordance with its terms and any rules and
regulations it establishes;


(c) To maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;


(d) To construe and interpret the Plan and resolve all questions arising under
the Plan;
    
(e) To direct the payment of benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan; and


(f) To be responsible for the preparation, filing and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable federal
or state law, such as the filing of a notice with the United States Department
of Labor, pursuant to DOL Reg. ‘2520.104-23, within 120 days of the Effective
Date.


6.3 Information to be Furnished to Committee. The Company shall furnish to the
Committee such data and information as it may require. The records of the
Company shall be determinative of each Participant’s period of employment,
termination of employment and the reasons therefore, leave of absence,
reemployment, years of service, and personal data. Participants and their
Beneficiaries shall furnish to the Committee such evidence, data, or
information, and execute such documents as the Committee requests.


6.4 Responsibility. No member of the Committee or of the Board of Directors or
any person who is designated to oversee the day to day administration of the
Plan (as provided in Section 6.1) shall be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director, officer or employee of the Company within
the scope of his Company duties. Each member of the Committee shall be
indemnified and held harmless by the Company for any liability arising out of
the administration of the Plan, to the maximum extent permitted by law.


VII. AMENDMENT AND TERMINATION


7.1 Amendment. The Plan may be amended in whole or in part by the Company, by
action of the Board of Directors, at any time. The Committee reserves the
unilateral right to change any rule under the Plan if it deems such a change
necessary to avoid the application of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) to the Plan.


7.2 Company’s Right to Terminate. The Company reserves the sole right to
terminate the Plan, by action of the Board of Directors, at any time after the
Effective Date.


VIII. MISCELLANEOUS



8


--------------------------------------------------------------------------------




8.1 No Implied Rights; Rights on Termination of Service. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary, or any other person any legal or equitable right
unless such right shall be specifically provided for in the Plan or conferred by
specific action of the Committee in accordance with the terms and provisions of
the Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under the Plan.


8.2 No Right to Company Assets. Neither the Participant nor any other person
shall acquire, by reason of the Plan, any right in or title to any assets, funds
or property of the Company whatsoever including, without limiting the generality
of the foregoing, any specific funds, assets, or other property which the
Company, in its sole discretion, may set aside in anticipation of a liability
hereunder. Any benefits which become payable hereunder shall be paid from the
general assets of the Company. The Participant shall have only a contractual
right to the amounts, if any, payable hereunder unsecured by any asset of the
Company. Nothing contained in the Plan constitutes a guarantee by the Company
that the assets of the Company shall be sufficient to pay any benefit to any
person.


8.3 No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing herein
shall be construed as fixing or regulating the compensation payable to the
Participant.


8.4 Other Benefits. No Performance Award paid under the Plan shall be considered
compensation for purposes of computing benefits under any “employee benefit
plan” (as defined in Section 3(3) of ERISA) of the Company nor affect any
benefits or compensation under any other benefit or compensation plan of the
Company now or subsequently in effect (except as provided to the contrary in
such Company plan).


8.5 Offset. If, at the time payments or installments of payments are to be made
hereunder, the Participant or the Beneficiary or both are indebted or obligated
to the Company, then the payments under the Plan remaining to be made to the
Participant or the Beneficiary or both may, at the discretion of the Company, be
reduced by the amount of such indebtedness or obligation, provided, however,
that an election by the Company not to reduce any such payment or payments shall
not constitute a waiver of its claim for such indebtedness or obligation.


8.6 Non-assignability. Neither the Participant nor any other person shall have
any voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any payable hereunder (whether payable in cash or
Common Stock), or any part thereof, which are expressly declared to be
unassignable and non-transferable. No part of the amounts payable prior to
actual payment shall be subject to seizure or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by the Participant or
any other person, or be transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency.


8.7 Notice. Any notice required or permitted to be given under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, and if given to the Company, delivered to the principal office of the
Company, directed to the attention of the Committee, with a copy to the
corporate

9


--------------------------------------------------------------------------------




secretary. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.


8.8 Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Illinois.


IX. CHANGE OF CONTROL


9.1 Performance Awards Upon a Change of Control. If a Change of Control occurs
during one or more Performance Periods, then Performance Awards with respect to
these Performance Periods shall be payable in accordance with the following
provisions:


(a) Each such Performance Period shall end on the effective date of the Change
of Control. Each corresponding Peer Group Company’s Performance Period shall end
on the same day.


(b) For purposes of determining Total Shareholder Return of the Company for any
Performance Period during which a Change of Control occurs, the Change of
Control Price (rather than the average of the closing sales price of Common
Stock on the last five trading days of the Performance Period) shall be used as
the price of the Company’s Common Stock as of the end of that Performance
Period.


(c) If, due to a Change of Control, a Performance Period is shortened as
provided in Section 9.1(a), then the target Performance Award that was initially
established by the Committee with respect to that Performance Period shall be
lowered (on a prorated basis) to reflect the shorter Performance Period. For
example, if the initially established target Performance Award is $90,000, and
the Performance Period is shortened from 3 years to 6 months because of the
occurrence of a Change of Control, then the target Performance Award for that
Performance Period shall be lowered to $15,000. This subsection (c) shall also
apply where the Participant has, prior to the Change of Control, qualified for a
prorated Performance Award pursuant to Section 5(a), (b), (c), or (d). In that
case, the initial proration shall be adjusted by virtue of the shortened
Performance Period.


9.2 Payment of Performance Awards After a Change of Control. Performance Awards
payable with respect to any Performance Period during which a Change of Control
occurs shall be paid in accordance with Article V, subject to the following:


(a) Any Participant who is employed by the Company on the day prior to the
effective date of the Change of Control shall be deemed to have continued in
employment with the Company through the end of the Performance Period.


(b) The Performance Period shall be deemed to have ended as provided in Section
9.1(a).


(c) All Performance Awards shall be paid within 60 days after the effective date
of the Change of Control.

10


--------------------------------------------------------------------------------




 



11
